internal_revenue_service number release date index number -------------------------------- ----------------------------------- -------------------------------- in re ------------------------------------ ------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-123250-08 date date legend trust date date grantor son daughter granddaughter great-granddaughter county court state citation citation citation citation dear -------------- ------------------------------------------------------------------- --------------------------- --------------------- ------------------------- ---------------------- -------------------- ------------------------ -------------------------------- ------------------ ------------------------------------------------ ------------------ ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ------------ ------------------------------------------------------------------------- ------------- -------------------------------------------------------------------------- ----------------------------------------------------------- this is in response to your date letter and other correspondence requesting rulings regarding the effect of the proposed judicial construction and reformation of trust for federal estate and generation-skipping_transfer gst tax purposes plr-123250-08 the facts submitted are as follows on date grantor executed trust a revocable_trust governed by the law of state primarily for the benefit of grantor during her lifetime and her descendants upon her death grantor died on date and trust became irrevocable section of trust provides in relevant part that upon grantor’s death if one or more descendants of grantor’s daughter daughter survives grantor the trustee is to set_aside a pecuniary amount equal to grantor’s available federal gst tax exemption the trustee is to hold this pecuniary amount as a separate exempt trust for the benefit of daughter’s descendants the trustee is to divide the balance of the trust estate into separate shares among the living descendants of grantor per stirpes to be held as separate non-exempt trust for the descendant for whom it was created section provides in relevant part that the trustee is to divide the balance of the exempt trust into separate shares of equal value creating one share for the benefit of grantor’s granddaughter granddaughter and one share for the benefit of grantor’s great-granddaughter great-granddaughter the provisions of section and of trust govern the non-exempt trusts for the benefit of grantor’s two children son and daughter the provisions grant son and daughter the power to withdraw all or any part of the principal of their non-exempt trust during their lifetimes both son and daughter exercised his or her power to withdraw the entire principal of his or her respective non-exempt trust sec_11 a provides that the trustee of the exempt trusts created for a descendant of daughter may pay to or use for the benefit of the primary beneficiary and her descendants such part of the income and principal of the trust as the trustee deems necessary or advisable for their health maintenance education and support sec_11 c states that upon the primary beneficiary’s death the trustee shall distribute the principal of any non-exempt trust which would otherwise be subject_to generation-skipping_transfer_tax upon said primary beneficiary’s death to or in trust for the benefit of such of the primary beneficiary’s creditors and creditors of the primary beneficiary’s estate as said primary beneficiary may appoint under will by specific reference to this power and shall distribute the principal of any exempt trust and any part of the principal of the non-exempt trust not otherwise subject_to appointment to or in trust for the benefit of such of my descendants as the primary beneficiary may appoint under will by specific reference to this power any principal of the exempt trust or the non-exempt trust not effectively appointed shall be distributed to the then living descendants per stirpes of the primary beneficiary or if none per stirpes among the then living plr-123250-08 descendants of the nearest lineal ancestor of the primary beneficiary who was also a descendant of mine and of whom one or more descendants are then living or if none to my then living descendants per stirpes it is represented that grantor intended to give the primary beneficiaries of the exempt trust only a testamentary limited_power_of_appointment in order to ensure that the gst exempt status of the trusts created for the descendants of daughter would continue however the language in sec_11 c of the trust could be viewed as granting the primary beneficiary a general_power_of_appointment specifically under the terms of the testamentary power the primary beneficiary can appoint the trust corpus to a descendant of grantor since the primary beneficiary is a descendant of grantor the language could be viewed as allowing the primary beneficiary to appoint the trust to the primary beneficiary’s estate as noted the trustee maintains that such a construction is contrary to grantor’s intent accordingly the trustee intends to petition the county court to reform the provisions of sec_11 c of trust the proposed petition will request a change to the language in sec_11 c to provide that the trustee shall distribute the principal of any exempt trust and any part of the principal of the non-exempt trust not otherwise subject_to appointment to or in trust for the benefit of such of my descendants other than the primary beneficiary the primary beneficiary’s creditors the primary beneficiary’s estate and the creditors of the primary beneficiary’s estate as the primary beneficiary may appoint under will by specific reference to this power you have requested the following rulings the proposed judicial reformation of sec_11 c of trust is consistent with applicable state law that would be applied by the highest court of state as a result of the proposed judicial reformation the primary beneficiaries of the exempt trusts will not possess nor ever have possessed a general_power_of_appointment with respect to the descendants’ exempt trusts established under sec_11 of trust that would cause the value of principal of an exempt trust to be includible in a grantor’s descendant’s gross_estate for federal estate_tax purposes as a result of the proposed judicial reformation the exempt status of the exempt trusts for gst tax purposes will not be affected and the judicial reformation will not result in a transfer of property that will subject the exempt trusts or distributions there under to the generation-skipping_transfer_tax imposed under sec_2601 of the internal_revenue_code law and analysis plr-123250-08 ruling sec_2041 provides that for federal estate_tax purposes the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the person possessing the power shall be considered the release of such power sec_2601 imposes a tax on every generation-skipping_transfer gst made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation- skipping transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct scrivener's error will not cause an exempt trust to lose its exempt status provided the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state in 387_us_456 87_sct_1776 18_led_886 the supreme court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute plr-123250-08 rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court the primary purpose in construing a will is to determine the testator’s intention from the instrument as a whole and to give it effect citation the intention of the testator is to be ascertained by examining the entire will and giving the words their plain and ordinary meaning citation every word phrase and clause in a will should be given effect if possible and where one construction of a will would render a portion of it meaningless and another construction would give effect to all provisions and all language the construction giving effect to the latter construction will be adopted citation citation the same rules that govern the construction of a will apply to the construction of trust instruments citation it has been represented that grantor never intended to provide the primary beneficiaries of the exempt trust with a general_power_of_appointment we agree an examination of sec_11 c of the trust instrument supports the conclusion that grantor intended to provide the primary beneficiaries with a nongeneral_power_of_appointment first grantor divided the trust into two parts the non-exempt trust and the exempt trust the non-exempt trust was held as separate shares one share for son and one share for daughter the primary beneficiaries of the non-exempt trust are nonskip persons as that term is defined in sec_2613 by allowing son and daughter to appoint their share of the property in the non-exempt trust to their creditors or the creditors of their estates grantor gave son and daughter a general_power_of_appointment grantor used the exact language required under sec_2041 if grantor had intended to give the primary beneficiaries of the exempt trust a general_power_of_appointment over their share she would have used the same or very similar language second taxpayers frequently allocate their gst_exemption to trusts that benefit future generations of the family generally these trusts are not subject_to the transfer_tax in subtitle b of the code until after the trust terminates under state law providing the beneficiaries with a general_power_of_appointment conflicts with this result because the power subjects the trust property to the transfer_tax even if the property remains in the trust or the trust terminates and the property is distributed outright for the reasons above we conclude that the proposed judicial reformation by county court of sec_11 c of trust is consistent with applicable state law that would be applied by the highest court of state further based on the facts submitted and the representations made we conclude that as a result of the proposed judicial reformation the beneficiaries of the plr-123250-08 exempt trusts will not possess nor ever have possessed a general_power_of_appointment with respect to the descendants’ exempt trusts established under sec_11 of trust that would cause the value of the principal of an exempt trust to be includible in a grantor’s descendant’s gross_estate for federal estate_tax purposes finally based on the facts submitted and the representations made we conclude that as a result of the proposed judicial reformation the exempt status of the exempt trusts for gst tax purposes will not be affected and the judicial reformation will not result in a transfer of property that will subject the exempt trusts or distributions there under to the generation-skipping_transfer_tax imposed under sec_2601 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of provides that it may not be used or cited as precedent sincerely _________________________ james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
